Citation Nr: 1758529	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left wrist carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1972 to May 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for left wrist carpal tunnel syndrome.  A claim for service connection for left carpal tunnel syndrome was received in February 2009.  

In July 2015, the Board denied service connection for left wrist carpal tunnel syndrome.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court vacated the July 2015 Board decision on the basis that the Board's determination that the December 2011 VA examination report was adequate was clearly erroneous.  The Court held that, while the December 2011 VA examiner provided a rationale for the determination that the Veteran's left wrist carpal tunnel syndrome did not begin in service, the VA examiner "provided no explanation as to whether the appellant's in-service ganglion cyst could cause the later development of CTS" (carpal tunnel syndrome).  The Court vacated the July 2015 Board decision and remanded the matter for VA to provide an adequate VA examination.

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the local RO in St. Petersburg, Florida (Travel Board hearing).  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

Service Connection for Left Wrist Carpal Tunnel Syndrome

A VA examination was conducted in December 2011 to assist in determining the nature and etiology of the claimed left wrist carpal tunnel syndrome.  As discussed above, in the April 2017 Memorandum Decision, the Court held that the December 2011 rating decision is inadequate because the VA examiner did not provide an explanation as to whether the in-service ganglion cyst could cause the later development of carpal tunnel syndrome.  As such, remanded is required to obtain an additional medical opinion regarding the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the December 2011 VA medical opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current left wrist carpal tunnel syndrome.  

The VA examiner should review the claims folder and then offer the following opinion with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the in-service left ganglion cyst caused the post-service development of left wrist carpal tunnel syndrome?  In answering this question, the VA examiner should note and discuss the May 2015 medical opinion by the VA physician.

2.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




